UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-56848 SEAWRIGHT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 54-1965220 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 600 Cameron Street, Alexandria, VA 22314 (Address of principal executive offices) Registrant’s telephone number, including area code: (703) 340-1629 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes ¨No x` Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Common Stock, $0.001 Par Value Shares Outstanding at September 20, 2011 SEAWRIGHT HOLDINGS, INC. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 3 Unaudited CondensedConsolidated Statements of Operations – Three and Nine Months Ended September 30, 2010 and September 30, 2009 and for the period from October 14, 1999 (date of inception) through September 30, 2010 4 Unaudited CondensedConsolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and September 30, 2009 and for the period from October 14, 1999 (date of inception) through September 30, 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 17 PART II Other Information Item 1 Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Removed and Reserved 18 Item 5 Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 EX-31 EX-32 2 PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS SEAWRIGHT HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Capitalized financing costs Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Line of credit - Convertible notes payable, net of debt discount Notes payable, net of discount, current portion Notes payable due to related payable, current portion - Other liabilities Total current liabilities Long-term liabilities: Note payable, long term portion - Note payable due to related party, long term portion - Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, par value $0.001 per share; 100,000 shares authorized - - Series A convertible preferred stock, par value $0.001 per share; 60,000 shares authorized, none issued and outstanding as of September 30, 2010 and December 31, 2009 - - Common stock, par value $0.001 per share; 19,900,000 shares authorized; 13,598,399 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Common shares to be issued Additional paid in capital Accumulated deficit during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 SEAWRIGHT HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the period from October 14, 1999 (date of inception) Three months ended September 30, Nine months ended September 30, through September 30, 2010 Revenue, net $
